Title: From John Adams to William Cunningham, 7 June 1809
From: Adams, John
To: Cunningham, William



Dear Sir,
Quincy, June 7, 1809.

Yours of May 6th, I have not acknowledged, and cannot particularly consider the abundance of matter in it at present. If you see the Patriot, you will see that I am scribbling, twice a week. I am hammering out a brass farthing into an acre of leaf brass. But I was determined that posterity should know the facts relative to my peace with France in 1800. I expect “angry surges” enough. Let them come. They cannot sink me lower than the bottom, and I have been safely landed there these eight years.
I rodomontaded with Lyman and Wright. They called me Father of New-England—I resented that, because if I was a Father at all, I was Father of all the States.—I am, in earnest, a friend to the whole Union, comprehending East, West, North and South, and I will not countenance a project of division.
John Q. Adams exposed Eaton’s usurped title of General, which is directly against the Constitution, and opposed the grant of fifty thousand dollars to him, for which he had no just claim. That is enough for Eaton to revenge. It is true, that Pickering, at the instigation of Hamilton as I suppose, who was jealous of Smith as a favourite of Washington and a better officer than himself, excited a faction in the Senate against him, and to my knowledge propagated many scandalous falsehoods concerning him, and got him negatived, though Washington had recommended him to me. But no personal or family considerations would have induced me to dismiss Pickering. My motives were public altogether: but I have not yet told you half of them.
A most profound silence is observed relative to my scribbles. I say not a word about them to any one: and nobody says a word to me. The Newspapers are as still as midnight. I suppose the sulphureous combustibles are preparing under ground, and the electrical fire collecting in the clouds. The storm of thunder and lightning, hail and rain, I expect, will burst upon me all at once; and, the volcanoes burst out at the same time. If I am neither drowned in the rain, nor pierced with the bolts, nor blown into the atmosphere by the eruptions, I must be invulnerable.
Hic murus aheneus Esto. This heart be my wall of Brass.
I will not die for nothing. My pen shall go as long as my fingers can hold it.
I should be glad to know if you read the Patriot, and what is thought of it, whether and wherein I have exposed myself?
In great haste, 
John Adams.